Citation Nr: 1002465	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-38 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral arm 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral wrist 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disability and, if so, whether that claim should be 
granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability and, if so, whether that claim should be granted.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability and, if so, whether that claim should be granted.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disability and, if so, whether that claim should be granted.

7.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for headaches.

9.  Entitlement to an increased rating for a bilateral foot 
disability (claimed as pes planus), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for an increased rating for a bilateral foot 
disability (claimed as pes planus) and for service connection 
for a psychiatric disability (claimed as severe depression 
and PTSD) and reopened and denied on the merits claims for 
service connection for a low back disability, a bilateral 
shoulder disability, a bilateral arm disability, a bilateral 
wrist disability, a bilateral leg disability, and a bilateral 
knee disability.  In a February 2006 rating decision, the RO 
again denied the Veteran's increased rating claim for a 
bilateral foot disability and also denied service connection 
for migraine headaches.  In June 2006, the Veteran testified 
before the Board at a hearing that was held in Washington, 
D.C.  In July 2007, the Board remanded the case for 
additional development.

At the outset, the Board recognizes that, while the Veteran 
originally filed separate claims for service connection for 
an acquired psychiatric disability and PTSD, the Court of 
Appeals for Veterans Claims has since held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, those claims are 
most appropriately adjudicated as a single issue of 
entitlement to service connection for a psychiatric 
disability.

Additionally, the Board observes that the Veteran has not 
worked on a regular basis since October 1993 and is currently 
receiving Social Security disability benefits due to multiple 
orthopedic and psychiatric disabilities.  Moreover, VA and 
private medical providers have submitted statements 
indicating that the Veteran's psychiatric problems preclude 
gainful employment.  While cognizant that the Veteran is 
currently in receipt of a 30 percent rating for a bilateral 
foot disability and is not service connected for any other 
disabilities, in light of the actions taken below, the Board 
interprets the aforementioned evidence as raising an implicit 
claim of entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.


As a final introductory matter, the Board observes that in an 
August 2009 statement, the Veteran appears to have filed new 
claims for service connection for a sleep disorder and 
multiple physical disabilities, to include pain disorder, and 
applied to reopen previously denied claims for bilateral hand 
disabilities and hypertension.  The Board refers those claims 
to the RO for appropriate action. 

The issues of entitlement to an increased rating for a 
bilateral foot disability and service connection for a 
bilateral shoulder disability, a low back disability, a 
bilateral knee disability, a bilateral leg disability, a 
psychiatric disability, and headaches are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in March 1999 denied service 
connection for bilateral wrist, bilateral arm, bilateral 
shoulder, low back, bilateral knee, and bilateral leg 
disabilities.  The Veteran did not file a timely appeal of 
that decision.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claims for service connection for 
bilateral shoulder, low back, bilateral knee, and bilateral 
leg disabilities is new, and is also material because it is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  Evidence received since the March 1999 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for bilateral arm and wrist disabilities, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The March 1999 RO decision that denied service connection 
for bilateral wrist, bilateral arm, bilateral shoulder, low 
back, bilateral knee, and bilateral leg disabilities is 
final.  38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claims for service connection for bilateral shoulder, low 
back, bilateral knee, and bilateral leg disabilities.  38 
U.S.C.A. § 5108, 7105 (West 2009); 38 C.F.R. §§ 3.156, 
20.1104 (2009).

3.  New and material evidence has not been received to reopen 
the claims for service connection for bilateral arm and wrist 
disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2009); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In July 1985 and April 1994 decisions, the Board and the RO 
respectively denied the Veteran's claims for service 
connection for bilateral arm, shoulder, knee, and leg 
disabilities and a low back disability.  The Veteran filed a 
timely notice of disagreement with the April 1994 RO decision 
and his back, leg, shoulders, and arms claims were again 
denied in a March 1995 rating decision.  The Veteran was 
issued a statement of the case, but did not perfect an 
appeal.  In a March 1999 rating decision, the RO declined to 
reopen the previously denied claims and denied service 
connection for a bilateral wrist disability.  Thereafter, in 
an April 2003 rating decision, the RO reopened and denied 
those claims on the merits.  While the RO denied the claims 
on the merits, the Board must consider the question of 
whether new and material evidence has been received to reopen 
the claims because it goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate the claims de 
novo.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the March 1999 decision, which 
declined to reopen the Veteran's claims for service 
connection for knee, leg, shoulder, arm, and back 
disabilities and denied service connection for a bilateral 
wrist disability became final because the Veteran did not 
file a timely appeal.

The Veteran's service connection claims may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed an application to 
reopen his claims in May 2001.  Under the applicable 
provisions, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the last final 
rating decision consisted of service medical records dated 
from July 1973 to July 1976, which were negative for 
complaints or clinical findings relating to knee, leg, 
shoulder, arm, wrist, or back disabilities.  Additional 
evidence included a line of duty determination, showing that 
the Veteran had injured his low back and right leg while 
running relay races during a period of inactive duty training 
in March 1992, and VA medical records showing treatment for 
low back pain and a diagnosis of degenerative disc disease of 
the lumbar spine.  Based on the evidence then of record, the 
RO in a March 1995 rating decision determined that the back 
and leg injuries incurred while on inactive duty training 
were acute and transitory and unrelated to the Veteran's 
currently diagnosed low back disability.  Additionally, the 
RO found that no in-service or post-service clinical evidence 
had been submitted to support any of the Veteran's other 
service connection claims.  Consequently, those claims were 
denied.  

Thereafter, in his first application to reopen his claims, 
the Veteran submitted VA medical records reflecting treatment 
for chronic neck and shoulder pain resulting from an August 
1986 nonservice accident in which he was thrown from a truck; 
additional complaints of pain in the wrists, upper 
extremities, neck, and low back arising from subsequent 
accidents that took place in December 1989, during his period 
of employment with the United States Postal Service; and in 
January 1996.  He also submitted new medical records showing 
diagnoses of metacarpal fracture, "possible left brachial 
plexus strain," lateral recess stenosis and spasm of the 
cervical spine, degenerative disc disease of the lumbar 
spine, and ankle sprain.  However, the RO determined that 
this clinical evidence, while new, did not show a nexus 
between the Veteran's current disabilities and any periods of 
active service or Reserve active duty training or inactive 
duty training.  Accordingly, in its March 1999 rating 
decision, the RO declined to reopen the Veteran's previously 
denied orthopedic claims and denied service connection for a 
bilateral wrist disability.

The Veteran again applied to reopen his claims in May 2001.  
With respect to his claims for service connection for 
shoulder, low back, knee, and leg disabilities, the Board 
finds that the evidence received since the last final 
decision in March 1999 is not cumulative of other evidence of 
record, relates to unestablished facts, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims. 

In support of his most recent application to reopen his 
claims, the Veteran has submitted service medical records, 
not previously considered by RO adjudicators, which show that 
in November 1974 he received aquatherapy and related 
treatment for a left knee injury.  Those service medical 
records also note the Veteran's reports of intermittent 
bilateral knee pain over the previous five months.  
Additional new evidence includes an individual sick slip 
indicating that in June 1992 the Veteran had an approximate 
one-day absence from Reserve service exercises to receive 
follow-up treatment for complaints of back, leg, and knee 
pain incurred in the line of duty.  The Veteran has also 
submitted a July 1994 line of duty determination showing that 
he was placed on physical profile due to chronic recurrent 
low back pain and a March 1996 line of duty determination 
indicating that he injured his low back and shoulder when 
placing a duffel bag in an upright position during a period 
of inactive duty training.  

Other evidence not previously of record consists of VA 
medical records showing complaints of chronic low back pain 
dating back to 1992 and diagnoses of chronic pain syndrome 
affecting the upper extremities, degenerative arthritis of 
the shoulders and lumbar spine, and patellofemoral arthritis.  
Additionally, the Veteran's VA primary care physician has 
indicated in a September 2007 statement that the Veteran is 
diagnosed with arthritis of the wrists, elbows, and 
shoulders, degenerative disc and joint disease of the lumbar 
spine with multiple nerve root impingements, spinal stenosis, 
a rupture of the L4-L5 vertebral disc, and bilateral calcific 
tendonitis of the legs and knees.

Further new evidence includes a copy of a May 1997 Social 
Security Administration (SSA) decision indicating that the 
Veteran has not worked on a regular basis since October 1993 
and is currently receiving Social Security disability 
benefits due to multiple orthopedic and psychiatric 
disabilities, and Reserve service personnel records showing 
that the Veteran was placed on a permanent physical profile 
due to his chronic recurrent low back pain and degenerative 
arthritis and that he was ultimately discharged from the Army 
Reserves in July 1997 based on a finding that he did not meet 
military medical retention standards.  

Finally, the Veteran has submitted written statements from a 
fellow service member attesting to the Veteran's line of duty 
injuries.  He has also testified before the Board that his 
shoulder, wrist, and arm disabilities first arose in service 
when he was struck in the upper extremities by ejected rifle 
shell casings and that his low back and leg disabilities are 
related to a March 1992 injury incurred while on inactive 
duty training and that his back and lower extremity 
disabilities have been aggravated by his service-connected 
bilateral foot disability.

The Board finds that the March 1996 line of duty 
determination showing treatment for a shoulder injury and the 
subsequent VA medical records revealing degenerative 
arthritis of the shoulders, shown on X-ray, are both new and 
material as they collectively suggest that the Veteran has a 
current shoulder disability that is related to a period of 
inactive duty training.  Additionally, the Board finds that 
the newly received June 1992 sick slip, which denotes follow-
up treatment for complaints of back, leg, and knee pain 
incurred in the line of duty, combined with the VA medical 
records showing treatment for a low back pain persisting 
since March 1992 and July 1994 line of duty determination and 
related Reserve service personnel records indicating that the 
Veteran was placed on a permanent physical profile due to his 
chronic recurrent low back pain and degenerative arthritis 
are both new and material as they tend to corroborate the 
Veteran's contention that the back low injury he incurred 
during inactive duty training in March 1992 was not acute and 
transitory in nature, as the RO found in its last final 
rating decision, but was instead a cause or aggravating 
factor of a chronic low disability.  Similarly, the 
aforementioned clinical evidence, considered in tandem with 
the newly received service medical records showing treatment 
for knee pain in 1994 and the VA medical records reflecting 
complaints and clinical findings of leg and knee problems, 
suggests that the Veteran's currently diagnosed leg and knee 
problems are also related to periods of active service or 
inactive duty training.  That new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claims for service 
connection for shoulder, back, leg, and knee disabilities 
relates to a previously unestablished facts, the current 
presence of chronic shoulder, back, leg, and knee 
disabilities that were incurred or aggravated in service or a 
period of inactive duty training.  Therefore, the Board finds 
that new evidence, when presumed credible for the purpose of 
determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection for 
those disabilities are considered reopened. 

Conversely, the Board finds that, with respect to the 
Veteran's claims for service connection for bilateral arm and 
wrist disabilities, the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating 
those claims.  

The Veteran has submitted new VA medical records showing 
treatment for arm and wrist conditions and Board testimony 
indicating that those conditions had their onset in service 
when he was struck in the upper extremities by ejected rifle 
shell casings.  However, in contrast with the new service 
medical records he has submitted with respect to his 
bilateral knee claim, he has not provided any new evidence 
showing in-service treatment for arm or wrist problems.  Nor 
has he provided other clinical evidence suggesting a nexus 
between his current arm and wrist conditions and any period 
of active service, active duty training, or inactive duty 
training.  

The Board finds that the VA medical records submitted in 
support of the Veteran's arm and wrist claims, while new in 
the sense that they were not previously considered by RO 
decision makers, are not material.  While those VA medical 
records reflect ongoing treatment for arm and wrist problems, 
earlier VA medical records showing treatment for the same 
problems were previously before the RO at the time of the 
March 1999 rating decision.  Thus, the newly submitted VA 
medical records are mainly cumulative of those considered at 
the time of the last final decision on these issues and do 
not relate to any unestablished facts necessary to 
substantiate the claims for service connection for arm and 
wrist disabilities.  That evidence therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

Neither may the claims be reopened on the basis of the 
Veteran's Board testimony and written statements relating his 
arm and wrist disabilities to service.  That lay evidence is 
new but not material.  As a layperson without ostensible 
medical expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can attest to any arm and wrist symptoms 
that he currently experiences, he lacks the medical 
competence to relate those symptoms to any period of active 
duty, active duty training, or inactive duty training.  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
these issues.

Although the Veteran has submitted new evidence that was not 
before the RO in March 1999, the Board finds that new 
evidence is not material to his claims for service connection 
for bilateral arm and wrist disabilities and does not warrant 
reopening of those previously denied claims.  The new 
evidence does not provide competent evidence of a nexus 
between the Veteran's current arm and wrist problems and his 
time in service and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Therefore, that new evidence is not material.  Thus, 
the claims for service connection for arm and wrist 
disabilities are not reopened and the benefits sought on 
appeal remain denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
service connection for bilateral shoulder, low back, 
bilateral knee, and bilateral leg disabilities.  Therefore, 
those claims are reopened because new and material evidence 
has been received.  To that extent only, those claims are 
reopened.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002, August 2007, 
October 2007, and May 2009, rating decisions in April 2003 
and February 2006, and a statement of the case in October 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims for 
service connection for bilateral arm and wrist disabilities, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  Moreover, pursuant to the 
July 2007 Board remand, the Veteran was provided with notice 
in October 2007 of the specific evidence necessary to reopen 
his claims for service connection for bilateral arm and wrist 
disabilities.  38 U.S.C.A. § 5103(a); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Additionally, at the time of the prior 
final denial of the claims for service connection for 
bilateral arm and wrist disabilities, the Board informed the 
Veteran that his claims were denied because there was no 
competent clinical evidence relating his current arm and 
wrist problems to any period of active service.  That 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2009 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a bilateral arm disability remains 
denied because new and material evidence has not been 
received to reopen that claim.

Service connection for a bilateral wrist disability remains 
denied because new and material evidence has not been 
received to reopen that claim.

New and material evidence having been submitted, the claim 
for service connection for a bilateral shoulder disability is 
reopened.  To that extent only the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened.  
To that extent only the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disability is 
reopened.  To that extent only the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a bilateral leg disability is 
reopened.  To that extent only the appeal is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed with respect to the Veteran's claims 
for an increased rating for a bilateral foot disability and 
for service connection for bilateral shoulder, knee, and leg 
disabilities; a low back disability; a psychiatric 
disability; and headaches.

The Veteran, in written statements and June 2006 testimony 
before the Board, indicates that his bilateral foot 
disability has progressively worsened since his most recent 
VA foot examination.  Specifically, he asserts that this 
service-connected disability has diminished the strength of 
his foot muscles, tendons, and ligaments, which in turn has 
caused his feet to "rotate inward at the ankle," resulting 
in pain and visible deformity.  He further maintains that his 
foot problems have impaired his ability to work, drive, and 
perform daily living activities by precluding him from 
ambulating at all without the aid of crutches and from 
traveling more than a few feet without having to use a 
wheelchair.

The record reflects that in August 2005, the Veteran was 
afforded a VA examination in which he reported a history of 
chronic bilateral foot pain, burning, swelling, and erythema 
dating back to a 1973 in-service injury which a "tank trap 
popped off and hit across the toes and arches of his feet."  
The examiner noted that, after leaving the service, the 
Veteran had been diagnosed with bilateral pes planus and had 
undergone bilateral bunion surgery in April 2001 and a second 
operation in August 2004 to release the medial dorsal 
cutaneous nerve in his right foot.  Physical examination and 
X-rays yielded diagnoses of pes planus, bilateral foot crush 
injury (status post bilateral bunionectomy with follow-up 
arthroplasty of the feet, with moderate impairment), and 
reflex sympathetic dystrophy.  It was expressly noted that 
the Veteran's foot disability was accompanied by functional 
loss manifested by limitation of motion due to pain, fatigue, 
weakness, and lack of endurance on repetitive motion.  
Additionally, the VA examiner noted that the Veteran's foot 
disability was accompanied by diminished reflexes and related 
neurological impairment, but declined to administer an 
electromyogram (EMG) and nerve conduction study due to the 
Veteran's increasing pain.

Subsequent VA medical records dated from September 2005 to 
July 2007 reflect ongoing treatment for foot pain and related 
podiatric complaints as well as diagnoses of hammer toes, 
exostosis right Taylor's bunion, and exostosis of right 
second toe secondary to impingement syndrome of the first and 
second toes with generalized arch pain.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In this case, the Veteran's August 2005 VA foot examination 
is somewhat stale, and he has provided clinical and lay 
evidence that his bilateral foot disability has increased in 
severity.  Because there may have been a significant change 
in the Veteran's condition, the Board finds that a new 
examination is in order to address the current severity of 
his bilateral foot disability.  In light of the 
aforementioned clinical and lay evidence, that examination 
should include specific findings regarding the Veteran's 
ranges of motion, as well as any functional limitations and 
neurological manifestations related to that service-connected 
disability.  

Additionally, the Board observes that, at the time of the 
August 2005 VA foot examination, the examiner noted that his 
findings were based on a review of the Veteran's recent 
Computerized Patient Record System records, but did not 
indicate that he reviewed other pertinent evidence in the 
Veteran's claims folder.  To ensure a thorough examination 
and evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009).  Therefore, 
on remand, the Veteran should be afforded a VA examination 
that includes a review of the claims folder.

The Board also observes that the RO, in its February 2006 
rating decision, focused exclusively on the Veteran's pes 
planus and declined to consider other lay and clinical 
evidence pertaining to his feet as unrelated to that specific 
diagnosis.  However, because the Veteran is not service 
connected for any other foot disability, the Board finds that 
on remand the RO should consider all symptoms and clinical 
pertaining to the Veteran's service connected foot disability 
in determining whether a higher rating is warranted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Next, turning to the Veteran's claims for service connection 
for low back and bilateral shoulder, knee, and leg 
disabilities, the Board observes the Veteran has indicated 
that those disabilities all had their onset during his 
periods of active service and inactive duty training.  His 
service medical records reflect treatment for knee problems 
in 1974 while line of duty determinations and sick slips 
issued in March 1992, June 1992, and March 1996 reveal that 
the Veteran incurred shoulder, back, knee, and leg injuries 
during periods of inactive duty training.  Additionally, a 
July 1994 line of duty determination and related Reserve 
service personnel records reflect that the Veteran was placed 
on a permanent physical profile due to chronic recurrent low 
back pain and degenerative arthritis and thereafter 
discharged from the Reserves based on his inability to meet 
military medical retention standards.  Moreover, SSA records 
show that the Veteran is currently receiving Social Security 
disability benefits due, in part, to his low back and lower 
extremity disabilities, while VA medical records show 
periodic treatment for shoulder, back, knee, and leg problems 
and diagnoses of degenerative arthritis of the shoulders, 
bilaterally, degenerative disc and joint disease of the 
lumbar spine with multiple nerve root impingements, spinal 
stenosis, a rupture of the L4-L5 vertebral disc, bilateral 
calcific tendonitis of the legs and knees, and patellofemoral 
arthritis. 

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

Because the Veteran has not yet been afforded a VA 
examination with regard to his claims for service connection 
for low back and bilateral shoulder, leg, and knee 
disabilities, it remains unclear to the Board whether those 
disabilities had their onset during the Veteran's active 
service or were incurred in or aggravated in line of duty 
during a period of inactive duty training.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  
In light of the clinical and lay evidence suggesting a 
continuity of symptomatology of bilateral knee problems since 
the Veteran's period of active service and of low back and 
bilateral shoulder and leg problems dating back to line of 
duty injuries incurred during periods of inactive duty 
training in March 1992 and March 1996, the Board finds that a 
remand for a VA etiological examination and opinion is 
necessary in order to fully and fairly assess the merits of 
those claims.  38 C.F.R. § 3.159(c)(4).  

In addition, the Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In his June 2006 testimony 
before the Board, the Veteran indicated that his low back, 
knee, and leg problems were related to his service-connected 
bilateral foot disability.  Thus, the Board must consider 
whether service connection for low back, knee, and leg 
disabilities is warranted as secondary to his service-
connected bilateral foot disability.  Accordingly, the Board 
finds that, on remand, the Veteran should be afforded a VA 
examination to address whether he has current low back, leg, 
and knee disabilities that were caused or aggravated by his 
service-connected bilateral foot disability, or are otherwise 
related to service.

With respect to the Veteran's claim for service connection 
for a psychiatric disability, the Board considers that claim 
to be inextricably intertwined with his pending claims for 
service connection for low back, and bilateral shoulder, leg, 
and knee disabilities, and his claim for an increased rating 
for a bilateral foot disability.  The record reflects that, 
in written statements and testimony before the Board, the 
Veteran has asserted that he suffers from depression caused 
by his multiple physical disabilities, including his service-
connected bilateral foot disability and his low back and 
bilateral shoulder, leg, and knee disabilities, which are 
being remanded for additional development.  Additionally, VA 
and private medical records show that the Veteran has been 
treated for PTSD; depressive disorder, not otherwise 
specified; schizoid personality disorder; antisocial 
personality disorder; dementia; unspecified encephalopathy; 
and opioid addiction, and that he and his medical providers 
have indicated that his psychiatric problems are exacerbated 
by painkillers taken for his low back, leg, and foot 
disabilities.  Therefore, the Board finds that the resolution 
of those pending claims may have bearing upon his psychiatric 
disability claim.  The appropriate remedy where a pending 
claim is inextricably intertwined with other claims is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Additionally, the Veteran's psychiatric disability claim 
includes PTSD, which he has attributed to multiple in-service 
stressors, including an incident during inactive duty 
training in which he and two other service members reportedly 
uncovered a decomposing dead body on the Ruth Range at Fort 
Benning, Georgia.  The Veteran testified at his June 2006 
Board hearing that the incident occurred in or around 
November 1986 and that he was accompanied at the time by two 
fellow service members with the last names of "Ashford" and 
"Pettiway."  Pursuant to the Board's July 2007 remand, the 
RO made unsuccessful attempts to verify two of the Veteran's 
other claimed stressors through the United States Army and 
Joint Services Records Research Center (JSRRC).  However, no 
attempt was made to verify the stressor described above.  
Accordingly, the Board finds that on remand, the RO should 
forward the Veteran's statements regarding the aforementioned 
stressor, as well as copies of his service personnel records 
and any other relevant evidence, to JSSRC and request that it 
attempt to verify that stressor.

Next, with respect to the Veteran's claim for service 
connection for headaches, the Board observes that claim is 
inextricably intertwined with the Veteran's pending claim of 
entitlement to service connection for a psychiatric 
disability.  The Veteran testified at his June 2006 Board 
hearing that he suffers from chronic headaches that were 
"all a part of the PTSD and severe depression and the 
anxiety" for which he is also claiming service connection.  
Thereafter, in an October 2007 written statement, another 
former Army Reservist indicated that she had observed the 
Veteran during episodes of migraine headaches accompanied by 
anxiety.  Therefore, the Board finds that the resolution of 
the Veteran's pending psychiatric claim may have bearing upon 
the claim for service connection for migraine headaches.  
Accordingly, consideration of the Veteran's claim for service 
connection for migraine headaches must be deferred until the 
RO adjudicates, in the first instance, his claim for service 
connection for a psychiatric disability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Furthermore, the Veteran has submitted new lay evidence with 
respect to his claims for service connection for a 
psychiatric disability, a low back disability, and bilateral 
knee and leg disabilities and his claim for an increased 
rating for a bilateral foot disability.  That new evidence 
was submitted directly to the Board, and was not accompanied 
by a waiver of agency of original jurisdiction consideration.  
Therefore, that evidence must be remanded for the issuance of 
a supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(2009).  

Finally, SSA and VA records appear to be outstanding.  The 
record reflects that the Veteran was awarded Social Security 
disability benefits in May 1997 due to his low back and lower 
extremity disabilities and multiple psychiatric disabilities.  
However, while the May 1997 SSA decision awarding benefits 
has been associated with the Veteran's claims folder, that 
decision references numerous clinical findings and related 
evidence that does not appear to be of record.  Because those 
outstanding records upon which the award of Social Security 
disability benefits was predicated may be relevant to the 
Veteran's claims, efforts to obtain those records should be 
made.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

In addition, the most recent VA medical records associated 
with the claims folder are dated in July 2007.  However, a 
September 2007 statement from the Veteran's VA primary care 
physician indicated that he was still receiving treatment for 
his headaches and shoulder, low back, and knee and leg 
disabilities.  Because it therefore appears that there may be 
outstanding VA medical records that may contain information 
pertinent to the Veteran's claims, those records are also 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Center in Atlanta, Georgia, dated 
from August 2007 to the present.

2.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records, to include any 
decisions and all medical records relied 
upon in making those decisions.

3.  After obtaining the above records, 
schedule the Veteran for a VA examination 
with an appropriate specialist to 
determine the current nature and severity 
of his service-connected bilateral foot 
disability and to assess the nature and 
etiology of any current shoulder, low 
back, leg, and knee disabilities.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The VA 
examiner should provide a rationale for 
the opinion and reconcile it with all 
pertinent evidence of record, including 
the Veteran's service medical records 
showing treatment for a left knee injury 
and complaints of bilateral knee pain; the 
line of duty determinations and sick slips 
reflecting treatment for shoulder, low 
back, leg, and knee injuries incurred 
during inactive duty training in March 
1992 and March 1996; the July 1994 line of 
duty determination and related Reserve 
service personnel records showing that the 
Veteran was placed on a permanent physical 
profile due to chronic low back pain and 
degenerative arthritis and later 
discharged from the Reserves based on a 
finding that he did not meet military 
medical retention standards; and the May 
1997 decision awarding Social Security 
disability benefits due, in part, to low 
back and lower extremity disabilities.  
The VA examiner should also consider the 
Veteran's post-service medical records 
reflecting treatment for various injuries 
incurred in nonservice accidents in August 
1986, December 1989, and January 1986, and 
complaints and clinical findings related 
to multiple shoulder, low back, knee, leg, 
and foot disabilities.  Additionally, the 
VA examiner should acknowledge and discuss 
the Veteran's reports of a continuity of 
symptomatology of his bilateral shoulder 
and knee problems since service and a 
continuity of symptomatology of low back 
and leg problems since a March 1992 injury 
incurred during inactive duty training.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
examiner did not comment on Veteran's 
report of in-service injury and instead 
relied on absence of evidence in service 
medical records to provide negative 
opinion).  Further, the examiner should 
consider the lay statements and testimony 
asserting a worsening of the Veteran's 
service-connected bilateral foot 
disability since his August 2005 VA 
examination, an aggravation of his 
shoulder and low back problems following a 
March 1996 injury during inactive duty 
training, and a nexus between his low 
back, leg, and knee problems and his 
service-connected bilateral foot 
disability.  Specifically, the VA examiner 
should provide the following opinions: 

a)  Identify all orthopedic pathology 
related to the Veteran's feet.  With 
respect to each foot, provide an opinion 
as to whether the overall degree of 
impairment is best characterized as mild, 
moderate, moderately severe, or severe.  
Conduct all necessary tests, to include 
X-rays and range of motion studies 
expressed in relation to the normal range 
of motion in each foot.  Discuss whether 
the Veteran has additional functional 
loss from each of his left and right foot 
disabilities, and describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the feet, 
as discussed in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

b)  State whether the Veteran's service-
connected bilateral foot disability is 
manifested by any neurological 
impairment, and, if so, which nerves are 
involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment 
distinguish the types of paralysis:  
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories:  mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's bilateral foot 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  Explain the meaning of 
any abnormal results that are obtained.  

c)  Discuss how the Veteran's bilateral 
foot disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.

d)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran currently 
has any shoulder disability that was 
caused or aggravated during his periods 
of active service, active duty training, 
or inactive duty training, or is 
otherwise related to any incident of 
service.

e)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any low back disability 
was caused or aggravated during his 
periods of active service, active duty 
training, or inactive duty training.

f)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any low back disability 
was caused or aggravated by his service-
connected bilateral foot disability, or 
is otherwise related to service.

g)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any knee disability was 
caused or aggravated during his periods 
of active service, active duty training, 
or inactive duty training.

h)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any knee disability was 
caused or aggravated by his service-
connected bilateral foot disability, or 
is otherwise related to service.

i)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any leg disability was 
caused or aggravated during his periods 
of active service, active duty training, 
or inactive duty training.

j)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any leg disability was 
caused or aggravated by his service-
connected bilateral foot disability, or 
is otherwise related to service.

4.  Forward the Veteran's statements, 
transcribed at his June 2006 Board hearing, 
regarding his claimed PTSD stressor 
(uncovering a decomposing dead body on the 
Ruth Range in Fort Benning, Georgia, in 
November 1986), and copies of his service 
personnel records and any other relevant 
evidence, to the United States Army and 
Joint Services Records Research Center 
(JSRRC), and request that JSRRC attempt to 
verify the alleged stressor.

5.  Then, schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
complete multiaxial diagnosis pursuant to 
DSM-IV.  For each psychiatric disorder 
diagnosed, the examiner should state whether 
it is at least as likely as not (50 percent 
probability or greater) that disability is 
due to or the result of the Veteran's 
service or any incident of service.  For 
each psychiatric disorder diagnosed, the 
examiner should state whether it is at least 
as likely as not (50 percent probability or 
greater) that disability is due to or the 
result of the Veteran's service-connected 
foot disabilities.  For each psychiatric 
disorder diagnosed, the examiner should 
state whether it is at least as likely as 
not (50 percent probability or greater) that 
disability is aggravated (permanently 
worsened beyond the natural progress of the 
condition) by the Veteran's service-
connected foot disabilities.  The rationale 
for each opinion offered should be provided.

6.  Then, readjudicate the claims on appeal.  
If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 


Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


